UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7626


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MATTHEW YATES,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:11-cr-00374-CMC-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Yates, Appellant Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew      Yates    seeks    to    appeal       the    district     court’s

order    dismissing      as   successive       his    28     U.S.C.A.   § 2255      (West

Supp.    2013)    motion.        The   order     is   not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard         by       demonstrating      that

reasonable       jurists      would    find      that      the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on    procedural        grounds,       the     prisoner      must

demonstrate      both    that    the    dispositive          procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Yates has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral      argument    because         the      facts   and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3